Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Aaron Kamlay, Reg. No. 58,813 on 3/22/21.

Amend Claims 29, 30, 37, 44, 45, and 49 as follows: 

29. An apparatus  for cooling one or more heat generating components, the apparatus comprising:
, and the one or more heat generating components immersed in the first liquid coolant;
a heat exchanger unit comprising a conduit surrounded by the volume, the conduit enabling a second liquid coolant to enter and leave the enclosure, the conduit providing a fluid-tight seal between the first liquid coolant and the second liquid coolant when the first liquid coolant within the volume surrounds the conduit; and
a pump within the enclosure configured to direct the first liquid coolant horizontally:
over a plurality of hot areas that form from the one or more heat generating components, such that heat is exchanged from the one or more heat generating components to the first liquid coolant[[;]], and
via a pipe or duct to or from the heat exchanger unit such that the heat is exchanged between the first liquid coolant and the second liquid coolant.  

30. The apparatus according to claim 29, further comprising a channel arranged proximal to the conduit, the channel having an inlet for receiving the first liquid coolant into the channel and an outlet for expelling the first liquid coolant from the channel after exchanging the heat with the second liquid coolant.  

to each other.  

44. The apparatus of claim 43, wherein the first pump and the second pump are arranged on opposing s of the conduit.  

45. The apparatus of claim 29, wherein the pump directs the first coolant via the pipe or duct from the heat exchanger unit; the apparatus further comprising an additional pipe configured to direct the first liquid coolant to the heat exchanger unit.  

49. The apparatus according to claim 48, wherein the apparatus is configured to maintain the first liquid coolant in only a liquid phase.  

REASONS FOR ALLOWANCE
The claims 29-52 are allowable over the prior art of record for at least the reason that the prior art fails to teach or suggest a structure as in claim 29, comprising one or more heat generating components immersed in a first liquid coolant within an enclosure; a heat exchanger unit comprising a conduit surrounded by a volume defined by the enclosure, the conduit enabling a second liquid coolant to enter and leave the enclosure, the conduit providing a fluid-tight seal between the first liquid coolant and the second liquid coolant; and a pump within the enclosure configured to direct the first liquid coolant horizontally: over a plurality of hot areas that form from the one or more , and via a pipe or duct to or from the heat exchanger unit such that the heat is exchanged between the first liquid coolant and the second liquid coolant.  The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render said independent claim 29 and all claims dependent therefrom patentable over art of record.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
None of the cited references, either taken alone or in combination is believed to render the present invention unpatentable as claimed.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 10,609,839 discloses heat generating components submerged in a cooling liquid, pumps, a pipe and a heat exchanger external to an enclosure submerging the heat generating components.  US 7,403,392, 7,414,845, 7,724,517, 7,911,782, 8,009,419 and 8,305,759 disclose heat generating components submerged in a cooling liquid and a heat exchanger external to an enclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HOFFBERG whose telephone number is (571) 272-2761.  The examiner can normally be reached on Mon - Fri 9 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.





RJH  3/22/2021

/ROBERT J HOFFBERG/
Primary Examiner, Art Unit 2835